McLaughlin, J.:
This appeal is from an order denying a motion for an injunction pending the action restraining defendant from continuing in the laundry business and soliciting plaintiff’s customers.
The plaintiff is engaged in the laundry business and on or about the 7th of May, 1915, the defendant entered its employ. At the time he did so he entered into a written agreement, by the terms of which he agreed that for a period of eighteen months after the termination of the employment he would not directly or indirectly, as employer, employee or otherwise, engage in the wet wash laundry business, or act in aid of the business of any rival or competing person, firm or corporation within the boroughs of Manhattan, The Bronx or Queens. He also agreed that he would not at any time dis*789close or furnish to any competing firm the names or addresses of any of plaintiff’s customers, and that he would not solicit or canvass the trade or patronage of such customers for any competing firm. He remained in plaintiff’s employ about a year and a half, during which time he filled various positions — collecting bills, soliciting business and collecting and delivering clothes— thereby becoming acquainted with several hundred of plaintiff’s customers. His employment was terminated and shortly thereafter he entered the employ of the Lion Wet Wash Company, a competitor of the plaintiff’s, and was still in • such employ at the time the motion was made which resulted in the order appealed from. That fact was admitted, as was also that the defendant had solicited, in the interest of the rival concern, plaintiff’s customers. The defendant contends that he was wrongfully discharged, but that is a question which must be determined upon the trial. He, concededly, is now violating his contract by soliciting for a rival concern plaintiff’s customers, whose names and addresses he ascertained while in its employ.
Agreements of this character have frequently been before the courts, which have not hesitated, when a clear case was presented, to enforce the same. (McCall Co. v. Wright, 198 N. Y. 143; New York Wet Wash Laundry Co. v. Unger, recently decided by this court, 170 App. Div. 761.) The Unger case is directly in point. (See, also, authorities cited in the opinion in that case.)
The order appealed from, therefore, is reversed, with ten dollars costs and disbursements, and the motion to continue the injunction during the pendency of the action granted, with ten dollars costs.
Clarke, P. J., Scott, Smith and Page, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.